Per Curiam.
The affidavit to found the appeal was well made. ■ Rliey was the appellant’s agent, within the twenty-seventh section of the act of 1836 ; for, to say nothing of the oath in which he so styles himself, it is sufficient, in the first instance, that he acted as such. The oath, too, was well administered by an alderman in Pittsburgh, though' the award was in another county; for the alderman had a general power; and it is indifferent, not only in point of substance, what were the territorial limits of his jurisdiction, but it is absolutely necessary, in point of convenience, that a sick or infirm suitor be not compelled to travel, perhaps, from Philadelphia to the shore of Lake Erie to find a competent magistrate.
The payment of costs, too, was sufficient. What though the appellant directed the prothonotary to detain the money till his right to appeal should be determined ? He parted with the control of it when he parted with the possession of it, and the direction was simply void. It was, in contemplation of law, a nullity, which could affect the right of neither party, and it ought to have been treated as such.
Order to quash reversed, and procedendo awarded.